United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 2, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-50941
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CESAR MARQUEZ-URQUIDI,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-01-CR-79-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Cesar Marquez-Urquidi (Marquez) appeals the district court’s

denial of his motion to dismiss the indictment against him which

charged him with violating 8 U.S.C. § 1326(a).   Marquez argues

that his indictment was invalid because the underlying

deportation order, which was based on his having been convicted

of felony driving while intoxicated, is invalid under United

States v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir. 2001).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50941
                                -2-

     To challenge the validity of an underlying deportation

order, an alien must establish that: (1) the prior deportation

hearing was fundamentally unfair; (2) the hearing effectively

eliminated the alien’s right to seek judicial review of the

removal order; and (3) the procedural deficiencies caused actual

prejudice.   United States v. Lopez-Vasquez, 227 F.3d 476, 483

(5th Cir. 2000); 8 U.S.C. § 1326(d).

     Marquez fails to show that his deportation hearing was

fundamentally unfair inasmuch as the hearing did not violate his

procedural due process rights.   See United States v. Lopez-Ortiz,

313 F.3d 225, 230 (5th Cir. 2002), cert. denied, 537 U.S. 1135

(2003).   The court need not reach Marquez’s remaining arguments.

See Lopez-Ortiz, 313 F.3d at 231; Lopez-Vasquez, 227 F.3d at 485.

     AFFIRMED.